Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 1 of 8 PageID 1554




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    MCFS & BB INC., a Florida corporation;
    PETER E. PETERSEN and MARY CARTER
    PETERSEN as husband and wife; PETER E.
    PETERSEN, TRUSTEE OF THE PETER E.
    PETERSEN REVOCABLE LIVING TRUST
    and MARY F. CARTER, TRUSTEE OF THE
    MARY F. CARTER REVOCABLE LIVING
    TRUST,

                Plaintiffs,

    vs.                                           Case No. 3:21-cv-254-MMH-MCR

    HARTFORD INSURANCE COMPANY
    OF THE SOUTHEAST,

               Defendant.
    _________________________________________/

                                      ORDER

          THIS CAUSE is before the Court sua sponte. Federal courts are courts

    of limited jurisdiction and therefore have an obligation to inquire into their

    subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

    1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

    1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

    parties have challenged the existence of subject matter jurisdiction. See Univ.

    of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 2 of 8 PageID 1555




    settled that a federal court is obligated to inquire into subject matter jurisdiction

    sua sponte whenever it may be lacking”). “In a given case, a federal district

    court must have at least one of three types of subject matter jurisdiction: (1)

    jurisdiction under a specific statutory grant; (2) federal question jurisdiction

    pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

    § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

    1997).

          On March 11, 2021, Defendant Hartford Insurance Company of the

    Southeast (Hartford) filed Defendant Hartford Insurance Company of the

    Southeast’s Petition for Removal (Doc. 1; Notice), seeking to invoke this Court’s

    subject matter jurisdiction pursuant to 28 U.S.C. § 1332.               See Notice at 3

    (“Removal of this action is proper under 28 U.S.C. § 1332 . . . .” However, upon

    review of the record in this case, the Court is unable to determine whether it

    has diversity jurisdiction over this action because Hartford has inadequately

    pled the citizenship of the Plaintiffs, and failed to allege sufficient facts to

    plausibly demonstrate that the amount in controversy exceeds $75,000. 1 See

    Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).


    1      The failure to adequately allege diversity jurisdiction in this case is certainly not
    unique. See Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1
    (M.D. Fla. Aug. 1, 2017) (“Diversity jurisdiction appears to create the biggest pleading
    challenge for the Bar.”). But, as aptly stated in Wilkins, the all-to-common “failure to
    demonstrate even a passing familiarity with the jurisdictional requirements of the federal
    courts results in a waste of judicial resources that cannot continue.” Id. Indeed,


                                                -2-
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 3 of 8 PageID 1556




           In the Notice, Hartford fails to sufficiently allege the citizenship of the

    Plaintiffs in this action. See Notice at 2. As to each of the three Plaintiffs

    described in the Notice, 2 Hartford alleges jurisdictional facts “upon information

    and belief.” See id. However, allegations premised only on “information and

    belief” are plainly insufficient to establish the citizenship of a party or the

    jurisdictional thresholds as necessary to invoke this Court’s subject matter

    jurisdiction.     See, e.g., Payne v. Ivy, No. 6:18-cv-3-Orl-18KRS, 2018 WL

    1155987, at *1 (M.D. Fla. Jan. 22, 2018) (“Allegations made ‘upon information

    and belief’ are not sufficient to support jurisdictional allegations, however.”);

    Matos-Cruz v. JetBlue Airways Corp., No. 6:17-cv-380-Orl-37TBS, 2017 WL



           [t]he U.S. District Court for the Middle District of Florida is one of the busiest
           district courts in the country and its limited resources are precious. Time spent
           screening cases for jurisdictional defects, issuing orders directing repair of
           deficiencies, then rescreening the amended filings and responses to show cause
           orders is time that could and should be devoted to the substantive work of the
           Court.

    Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
    encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
    at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).
    2       It is not readily apparent from the present record whether there are three or four
    plaintiffs in this action. Indeed, the caption of Plaintiffs’ Complaint (Doc. 1-3, originally filed
    in state court on February 1, 2021), suggests that an individual named “Mary F. Carter” is
    suing in her capacity as trustee of the “Mary F. Carter Revocable Living Trust.” See Complaint
    at 1. However, in the body of the Complaint, Plaintiffs do not mention an individual named
    “Mary F. Carter;” rather, Plaintiffs represent that “Mary Carter Petersen individually and as
    trustee of the Mary F. Carter Revocable Living Trust; sue[s] Defendant, Hartford.” See
    generally id. In the Notice, Hartford alleges jurisdictional facts concerning just three
    plaintiffs, and makes no mention of a “Mary F. Carter.” See Notice at 2. If, in fact, there are
    four plaintiffs in this action, Hartford is reminded it must sufficiently allege the respective
    citizenship of each and every plaintiff for purposes of diversity jurisdiction. If there are only
    three plaintiffs in this action, Plaintiffs should file a corrected complaint with an accurate
    caption.

                                                   -3-
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 4 of 8 PageID 1557




    3268956, at *2 (M.D. Fla. Aug. 1, 2017) (“Courts have held that allegations

    concerning a party’s citizenship based only ‘on information and belief’ are

    insufficient.”); Principle Solutions LLC v. Feed.ing BV, No. 13-C-223, 2013 WL

    2458630, at *2 (E.D. Wis. June 5, 2013).

          In addition, where a defendant removes an action from state court to

    federal court, the defendant “bears the burden of proving that federal

    jurisdiction exists.” See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319

    (11th Cir. 2001). In Dart Cherokee Basin Operating Co., the Supreme Court

    explained that a defendant’s notice of removal must include “a plausible

    allegation that the amount in controversy exceeds the jurisdictional threshold.”

    See Dart Cherokee Basin Operating Co., 135 S. Ct. at 554. If the plaintiff

    contests the allegation, or the court questions it, a defendant must then present

    evidence establishing that the amount in controversy requirement is met. Id.

    (citing 28 U.S.C. § 1446(c)(2)(B)); see also Dudley v. Eli Lilly & Co., 778 F.3d

    909, 912 (11th Cir. 2014). Notably, “[a] conclusory allegation in the notice of

    removal that the jurisdictional amount is satisfied, without setting forth the

    underlying facts supporting such an assertion, is insufficient to meet the

    defendant’s burden.” See Williams, 269 F.3d at 1320. Indeed, the Court may

    not speculate or guess as to the amount in controversy. See Pretka v. Kolter

    City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). Rather, a removing



                                           -4-
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 5 of 8 PageID 1558




    defendant should make “specific factual allegations establishing jurisdiction”

    and be prepared to “support them (if challenged by the plaintiff or the court)

    with evidence combined with reasonable deductions, reasonable inferences, or

    other reasonable extrapolations.”            Id. at 754 (emphasis added).              In those

    circumstances, a court is able to determine the amount in controversy without

    relying on impermissible “conjecture, speculation, or star gazing.” Id. at 754. 3

           Here, Hartford fails to present a “plausible allegation” of the amount in

    controversy. Indeed, in relevant part, Hartford’s allegations about the amount

    in controversy are as follows:

           The Complaint does not specifically allege an amount in
           controversy, and instead simply alleges, “[t]his is an action for
           damages in excess of $30,000.00, exclusive of interest, costs, and
           attorneys’ fees.” . . . However, upon information and belief based on
           correspondence from Plaintiff’s counsel, the damages sought exceed
           $1,000,000.00. Thus, it is clear Plaintiffs are seeking monies in
           excess of the threshold of $75,000.00 in damages in this action.

           ...

           [U]pon information in belief and in good faith, Hartford asserts that
           the amount in controversy in this matter exceeds the jurisdictional

    3       The Court notes that Dart, Dudley, and Pretka, all involved cases removed to federal
    court under the Class Action Fairness Act of 2005 (CAFA). Because remand orders are not
    ordinarily reviewable on appeal, except in class action cases, see 28 U.S.C. § 1447(d), § 1453(c),
    appellate decisions on removal usually involve cases removed under CAFA. See, e.g., Pretka,
    608 F.3d at 752. Nonetheless, with limited exception, “CAFA’s removal provision expressly
    adopts the procedures of the general removal statute, 28 U.S.C. § 1446.” Pretka, 608 F.3d at
    756-57 & n.11 (citations omitted). Thus, although the cases cited above involved removal
    under CAFA, they interpret and apply the general removal procedures, and thus, the Court
    finds the analysis of those cases applicable here. See Bender v. Mazda Motor Corp., 657 F.3d
    1200, 1204 n.2 (11th Cir. 2011) (addressing an appeal involving a non-CAFA removal and
    citing to Pretka as authority regarding removal procedures).

                                                   -5-
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 6 of 8 PageID 1559




          minimum, exclusive of interest and costs, pursuant to information
          and belief of Plaintiff’s counsel’s representation related to damages
          sought.

    Notice at 2, 3. These general statements lacking supporting documentation are

    no different than the type of conclusory allegations, devoid of any underlying

    factual support, that the Eleventh Circuit has held are “insufficient to meet the

    defendant’s burden” of establishing the amount in controversy. See Williams,

    269 F.3d at 1320. Moreover, not only does Hartford fail to support its amount

    in controversy allegations with any specific facts, it further weakens its minimal

    allegations by premising them “upon information and belief.” See Notice at 2,

    3.   As discussed above, such allegations are insufficient to establish the

    jurisdictional thresholds necessary to invoke this Court’s subject matter

    jurisdiction. Nor can the Court discern from the generic and vague allegations

    in Plaintiffs’ Complaint whether the insurance policy coverage dispute giving

    rise to this lawsuit resulted in damages exceeding $75,000.         See generally

    Complaint.    Indeed, “without facts or specific allegations, the amount in

    controversy [can] be ‘divined [only] by looking at the stars’– only through

    speculation–and that is impermissible.”       Pretka, 608 F.3d at 753-54 (third

    alteration in original) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1209,

    1215 (11th Cir. 2007)). In light of Plaintiffs’ vague allegations of damages in the

    Complaint, and in the absence of any information in the Notice regarding the



                                            -6-
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 7 of 8 PageID 1560




    scope or nature of the alleged damages to the premises at issue, or any

    documentation concerning “correspondence from Plaintiff[s’] counsel,” the Court

    is unable to determine whether the amount in controversy requirement is

    satisfied here.

           Without additional information regarding the citizenship of the Plaintiffs

    and the amount in controversy, the allegations presently before the Court are

    insufficient to establish the Court’s subject matter jurisdiction over this action. 4

    Accordingly, it is

           ORDERED:

           Defendant Hartford Insurance Company of the Southeast shall have until

    March 26, 2021, to provide the Court with sufficient information so that it can




    4       Indeed, carefully ascertaining the citizenship of the parties and whether the Court has
    subject matter jurisdiction over this action is more than just an academic exercise, as is evident
    from two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp
    of Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
    after three years of litigation where court determined on appeal that the pleadings below had
    not sufficiently alleged the citizenship of a defendant limited liability company, and upon
    further inquiry, found that the defendant limited liability company had a non-diverse
    member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
    (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
    summary judgment was reversed on appeal after the appellate court discovered that the
    pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
    realization that there was no diversity jurisdiction) (“While the requirements of diversity
    jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
    bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
    done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
    and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
    do not do their part, the burden falls on the courts to make sure parties satisfy the
    requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
    unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                   -7-
Case 3:21-cv-00254-MMH-MCR Document 6 Filed 03/16/21 Page 8 of 8 PageID 1561




    determine whether it has diversity jurisdiction over this action.

          DONE AND ORDERED at Jacksonville, Florida on March 16, 2021.




    lc27
    Copies to:

    Counsel of Record
    Pro Se Parties




                                           -8-
